Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 15, 2018

                                    No. 04-18-00107-CR

                                    Robert MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6698
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
        On June 6, 2018, Mr. Martinez, acting pro se, filed a motion requesting a copy of the
appellate record in Appeal No. 04-18-00107-CR. Mr. Martinez does not have an active case
before this court. Appeal No. 04-18-00107-CR was dismissed for lack of jurisdiction on March
14, 2018. See Moreno v. State, No. 04-18-00107-CR (Tex. App.—San Antonio March 14, 2018,
no pet.). Accordingly, Mr. Martinez’s request for a copy of the appellate record is DENIED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court